Citation Nr: 1807333	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an increased disability rating for left index finger disability residual to lacerations and fracture, currently rated as 10 percent disabling.

3. Entitlement to an increased (compensable) disability rating for left long finger disability residual to lacerations.

4. Entitlement to a separate compensable disability rating for neurological disorder of the left hand residual to injuries in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and G. C.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. In a January 2010 rating decision, the RO continued a 10 percent rating for a left index finger disability and a 0 percent rating for a left long finger disability. In a March 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating. 

The Veteran testified before the undersigned in a September 2013 Board videoconference hearing. A transcript of that hearing is of record.

The Veteran has noted, and medical records reflect, that the effects of injuries of his left hand during service include neurological manifestations. The Board is considering whether evaluation of the service-connected left hand disabilities should include a compensable rating for the neurological manifestations, and has added that matter as an issue to be considered on appeal.

In April 2014, and again in January 2017, the Board remanded to the RO, for additional action, the issues of the ratings for hearing loss, left index finger disability, and left long finger disability.

In an April 2014 decision, the Board denied compensable disability ratings for scars of the left index finger and left long finger. In a written statement received in May 2017, the Veteran asserted that scars on his fingers are painful. He thus appears to have raised again the issue of the rating for scars on his fingers. The Veteran is advised that his statement does not meet the standards of an intent to file a claim under 38 C.F.R. § 3.155(b) (2017) or those of a complete claim under 38 C.F.R. § 3.155(a). The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1. From June 30, 2010, the Veteran has had hearing impairment levels of I in the right ear and I to III in the left ear.

2. The Veteran's left index finger has not had flexion so limited that there was a gap of one inch or 2.5 cm or more between the fingertip and the proximal transverse crease of the palm, nor extension limited by more than 30 degrees.

3. The Veteran's left long finger has not had flexion so limited that there was a gap of one inch or 2.5 cm or more between the fingertip and the proximal transverse crease of the palm, nor extension limited by more than 30 degrees.

4. Service-connected injuries of the left hand, including the index and long fingers, have been manifested by moderate to severe left ulnar nerve cubital tunnel syndrome and neuralgia.



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  From June 30, 2010, the Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 (2017).

2.  Disability including limitation of motion of the Veteran's left index finger has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 5229 (2017).

3.  Disability including limitation of motion of the Veteran's left long finger has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 5229.

4.  Left ulnar nerve cubital tunnel syndrome and neuralgia residual to service-connected left hand and finger injuries has met the criteria for a 20 percent disability rating. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.120, 4.124, 4.124a, Diagnostic Code 8716 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2003 through 2017. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the September 2013 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issues on appeal. The RO substantially fulfilled the instructions in the 2014 and 2017 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Hearing Loss

In June 2010 the Veteran submitted a claim for service connection for hearing loss. In the March 2011 rating decision, the RO granted service connection, effective June 30, 2010, for bilateral hearing loss, and assigned a 0 percent, noncompensable disability rating. The Veteran appealed that rating, contending that his hearing loss warrants a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). In addition, the Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran appealed the initial rating assigned for his hearing loss. The Board will consider what ratings are warranted from the 2010 grant of service connection forward.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. Under 38 C.F.R. § 4.86 (2017), there are additional provisions for certain exceptional patterns of hearing impairment. The patterns addressed in that section have not manifested in this case. Tables VI and VII are reproduced below.



	(CONTINUED ON NEXT PAGE)


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

In a VA audiological evaluation of the Veteran in January 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
45
LEFT
30
35
35
45

Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear. The puretone threshold averages were 36 decibels in the right ear and 36 decibels in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a VA audiological evaluation in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
30
LEFT
20
30
35
35

Speech recognition scores were 92 percent in the right ear and 76 percent in the left ear. The puretone threshold averages were 34 decibels in the right ear and 30 decibels in the left ear. The hearing impairment levels were I in the right ear and III in the left ear. The test results were consistent with a 0 percent rating for bilateral hearing loss.

The Veteran underwent VA hearing testing in June 2013. However, the report of the testing showed auditory thresholds but did not show speech recognition scores.

In the September 2013 Board hearing, the Veteran reported that his hearing had worsened over time. He said that based on testing clinicians had diagnosed hearing loss and prescribed hearing aids. He stated that without hearing aids he had difficultly hearing. He reported that he had to turn television volume up very loud, that he had trouble hearing over the telephone, and that he had to be in the same room with a person to hear what they said. The Veteran's fiancée stated that without hearing aids the Veteran had difficulty hearing someone speaking, even nearby. The Veteran related that he worked in law enforcement, and that he was concerned that his increasing hearing loss might force him to change to desk duties.

In a VA audiological evaluation in February 2017, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
40
40
45
LEFT
30
40
45
45

Speech recognition scores were 100 percent in the right ear and 94 percent in the left ear. The puretone threshold averages were 43 decibels in the right ear and 40 decibels in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating for bilateral hearing loss.

Since service connection for the Veteran's hearing loss became effective in 2010, testing has shown hearing levels that do not meet the criteria for a compensable rating. While his description of the effects of his hearing impairment on his activities and functioning is relevant, there is no indication that the impairment is so severe that it is not adequately addressed by the rating schedule. The Board therefore denies a rating higher than the existing 0 percent rating for his hearing loss.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations. He has explained that his hearing loss, if it worsens further, may eventually necessitate changing job duties. The effects of his hearing loss have not interfered with his employment to a marked extent. The rating criteria appropriately address the effects of his hearing loss. Therefore, it is not necessary to refer the issue of ratings for his hearing loss for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here the record does not indirectly raise a claim that his hearing loss makes him unemployable.

Disabilities of the Left Hand Residual to Injuries of the Index and Long Fingers

Service connection has been established for residuals of injuries of the Veteran's left hand, particularly the index and long fingers, by a pan or propeller. The injuries included lacerations and a fracture. He contends that the effects and extent of the disabilities of those fingers warrant disability ratings higher than the existing ratings, which are a 10 percent rating for the index finger disability and a 0 percent for the left long finger. In particular, he reports that the problems with his left hand include pain, limitation of motion, weakness, inability to make a fist, decreased grip strength, involuntary dropping of things, and sensations of swelling, pressure, burning, and tingling. He relates worsening of those symptoms with use of the hand. He notes that testing revealed neurological problems in the hand.

The Veteran is right handed. The RO has evaluated the finger disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5229. Under that code, limitation of motion of the index or long finger in the minor hand is rated at 10 percent if that is a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or if extension of the finger is limited by more than 30 degrees.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016).

The rating schedule provides for evaluating muscle injuries under 38 C.F.R. § 4.73. With regard to the upper extremity muscles, it is noted that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. Thus hand muscle injuries are to be rated based on limitation of motion, with a minimum rating of 10 percent. 38 C.F.R. § 4.73, Note following shoulder girdle and arm section.

Neurological testing of the Veteran's left hand in 2012 identified cubital tunnel syndrome of the ulnar nerve. VA treatment records from 2015 reflect a diagnosis of ulnar nerve neuralgia. Neurological disorders are rated according to impairment of motor or sensory function. 38 C.F.R. § 4.120. Neurological impairment of the ulnar nerve is addressed under 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, and 8716 (2017). Under Diagnostic Code 8516, complete paralysis of the ulnar nerve is characterized by griffin claw deformity due to flexor contraction of the ring and little fingers, by very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, by loss of extension, spreading, or the reverse of spreading in the ring and little fingers, by loss of adduction of the thumb, and by weakening of flexion of the wrist. Complete paralysis of the minor ulnar nerve is rated at 50 percent. Incomplete paralysis of the minor ulnar nerve is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if mild. Neuralgia is rated on the same scale as incomplete paralysis, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The Veteran sustained left hand injury in service in May 1997, when his hand was caught in a fan assembly. A treating physician found an open comminuted spiral fracture of the left second metacarpal, laceration of the extensor retinaculum ligament, and multiple other lacerations. He had immediate surgery on the hand and follow-up treatment over time.

On VA examination in September 2003, the Veteran reported residual stiffness, joint pain, and loss of dexterity in his left hand. He related chronic pain in his left index knuckle joint, inability to fully bend his index finger, and difficulty gripping when using that finger. He reported some loss of fine motor function in the hand. He reported that he worked in law enforcement. He related that pain in the left index finger with typing and lifting had moderate effects on his work. He indicated that he compensated by doing more with his right hand. On examination there was limitation of motion of the index finger. In grasping the left hand was moderately weaker than the right. On repetitive motion he reported pain.

In October 2009 the Veteran sought an increased rating for his left hand disabilities. Records of VA treatment of the Veteran in 2010 reflect left hand pain treated with medication. 

On VA examination in November 2010, the Veteran reported that his left hand had ongoing pain, limitation of motion, and weakness. He indicated that the symptoms increased with use of the hand. On examination the left index finger and long finger each could flex to contact the proximal transverse crease of the hand, without objective evidence of pain. X-rays showed arthritis of the left second of metacarpophalangeal (MCP) joint. The examiner found that the residuals of the Veteran left hand injury, including arthritis, had no significant effects on his usual occupation.

In an April 2011 statement, the Veteran reported that there were communication difficulties at the 2010 VA examination of his hand. He stated that in his left hand he had pain in the inner structures, and diminished sensation in some skin areas. He related that he could not completely close his left hand and could not make a fist with it. He reported that with holding heavy things the hand became weak. He stated that the index finger was particularly weak. He related that the limitation of motion in his hand caused frequent dropping of things. 

In April 2012, VA referred the Veteran to a private facility for evaluation of his left hand. He Veteran reported ongoing pain in his left hand, and sometimes pain in the left elbow. He related having some tingling in the hand. He reported that he worked in law enforcement. He stated that he was on full duty, but that weakness in his left hand caused him significant trouble with requalification testing. Electromyography (EMG) and nerve conduction velocity (NCV) testing were performed. The consulting physician found slight sensory loss in the left hand. In the first dorsal interosseous (FDI) muscle there was slight weakness and a little bit of trouble coordinating it. The physician diagnosed cubital tunnel syndrome of the ulnar nerve. The physician characterized the disorder as moderate to severe. 

In the September 2013 Board hearing, the Veteran reported that he had limited mobility in his left hand. He stated that he tended to drop things from that hand. He related that he had a lot of pain in the hand, and that the pain increased with use of the hand. He stated that sometimes he had swelling in the hand, and then could not completely make a fist with the hand. He reported that the hand had become weaker over time. He stated that over time the hand had diminishing capacity for motion, grasping, maintaining a grasp, and holding heavy things. He related that nerve damage had been found in the hand.

In a May 2014 statement, the Veteran wrote that his left hand had pain and limitation of motion. He noted that nerve damage had been found in the hand. 

In VA treatment in June 2015 the Veteran reported ongoing left hand pain, limitation of motion, and difficulty grasping. Diagnoses included ulnar nerve neuralgia.

On VA examination in February 2017, the Veteran reported that his left hand, including the injured fingers, had decreased motion. He stated that trying to bend an injured finger produced pain that shot into the hand and wrist. He reported weakening of the hand's capacity to grasp, particularly heavier objects. He related having sensations of swelling, pressure, burning, and tingling in the hand. He indicated that he worked in law enforcement. He stated that his left hand impairment made it more difficult to pull the trigger of his gun with his left hand and to hold his gun firmly. He reported that he had nonetheless passed a recertification examination for his employment.

The examiner reported having reviewed the Veteran's claims file. The examiner noted past x-ray evidence of MCP joint arthritis. She indicated that the injured fingers had limitation of motion and decreased muscle strength. On examination, there was no limitation of motion of his left index finger. In the left long finger, flexion of the MCP joint was limited to 80 degrees (compared to a normal range of 90 degrees). Flexion of the proximal interphalangeal (PIP) joint was limited to 90 degrees (compared to a normal range of 100 degrees). Flexion of the distal interphalangeal (DIP) joint was joint was limited to 65 degrees (compared to a normal range of 70 degrees). With flexion, in the effected fingers and the other fingers of the left hand, there was no gap between any finger and the proximal transverse crease of the hand. After three repetitions, there was no change in the ranges of motion. Passive and active ranges of motion were the same. There was no limitation of motion in and of the fingers of the right hand. The examiner noted evidence of pain on flexion of the left index and long fingers, and weakened movement in the left long finger. There was no evidence of pain with non-weight-bearing. In the left hand, grip strength was 4/5. Grip strength was 5/5 in the right hand. The examiner stated that the pain with use of the left fingers caused functional loss. She found that, with prolonged repeated use, pain in the affected fingers significantly limited functional ability. She stated that the impairments in the left index and long fingers and the left hand were residual to the service-connected laceration and fracture injuries of those fingers.

In a May 2017 statement, the Veteran wrote that in the February 2017 examination, the motion of his left hand was measured with the examiner positioning his hand, and not with him moving his hand himself. He stated that the movements in the examination caused severe pain in his hand then and for days after. He asserted that with his left hand he cannot make a complete fist, cannot grasp things, and cannot hold things for even short periods. He stated that he cannot touch his left index finger to his left thumb.

The 2012 neurological testing and the 2015 VA treatment record show that the Veteran has left ulnar nerve cubital tunnel syndrome and neuralgia. The medical and other evidence does not suggest that after the service-connected hand injuries there was any intervening cause for the cubital tunnel syndrome and neuralgia. The 2017 VA examiner indicated that all current left finger and hand disabilities were residual to the service-connected injuries. Thus, the neurological manifestations, including pain and weakened movement and grip, should be evaluated under Diagnostic Code 8716. Based on the 2012 testing a physician characterized the left ulnar nerve disorder as moderate to severe. As neuralgia is rated at a maximum equal to moderate incomplete paralysis, and moderate incomplete paralysis of the minor ulnar nerve is rated at 20 percent, the Board grants a 20 percent rating under Diagnostic Code 8716 for the neurological disorder of his left hand.

On treatment, testing, and examinations the Veteran's left index and long fingers have not had flexion so limited that there was a gap of one inch or 2.5 cm or more between the fingertip and the proximal transverse crease of the palm, nor extension limited by more than 30 degrees. The limitation of motion thus has not warranted ratings under Diagnostic Code 5229 higher than the existing ratings of 10 percent for the index finger and 0 percent for the long finger. The Board denies higher ratings under that code.

The disabilities of the Veteran's left hand, including the index and long fingers, have not required frequent hospitalizations, and have not markedly interfered with his employment. The rating criteria appropriately address the effects of those disabilities. Therefore, it is not necessary to refer the issue of ratings for those disabilities for consideration of extraschedular ratings. The Veteran has indicated that his left hand disabilities cause some difficulties with job tasks and testing; but he has not suggested that those disabilities make him unable to secure or follow a substantially gainful occupation. Thus the record regarding his left hand disabilities does not directly or indirectly raise the issue of unemployability.


ORDER

From June 30, 2010, a compensable disability rating for the Veteran's bilateral hearing loss is denied.

A disability rating higher than 10 percent for limitation of motion of the left index finger residual to injury is denied.

A disability rating higher than 0 percent for limitation of motion of the left long finger residual to injury is denied.

A 20 percent disability rating for left ulnar nerve cubital tunnel syndrome and neuralgia is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


